Case: 17-14226   Date Filed: 07/31/2018   Page: 1 of 12


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 17-14226
                         Non-Argument Calendar
                       ________________________

                        Agency No. A206-734-882

DINA R. GOMEZ DE SANDOVAL,
YARI RAQUEL SANDOVAL-GOMEZ,
ANDREA YAMILETH SANDOVAL-GOMEZ,

                                                                     Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (July 31, 2018)

Before TJOFLAT, ROSENBAUM, and FAY, Circuit Judges.

PER CURIAM:
                Case: 17-14226   Date Filed: 07/31/2018   Page: 2 of 12


      Dina Raquel Gomez De Sandoval and her children seek review of the Board

of Immigration Appeals’s (“BIA”) final order affirming the Immigration Judge’s

(“IJ”) denial of her application for asylum, withholding of removal, and protection

under the United Nations Convention Against Torture and Other Cruel, Inhuman

or Degrading Treatment or Punishment (“CAT”). The BIA concluded that Gomez

de Sandoval failed to meet her burden of proof for asylum and withholding of

removal because she failed to establish her membership in a particular social

group, and even if she did not, she failed to establish a nexus between any

persecution she may have faced and any of the enumerated grounds in the

Immigration and Nationality Act (“INA”). The BIA also found that she was not

eligible for CAT relief because she would not be tortured by or with the

acquiescence of Salvadoran government officials. After careful review, we deny

the petition.

                                          I.

      Gomez de Sandoval and her daughters, Yari Raquel Sandoval-Gomez and

Andrea Yamileth Sandoval-Gomez, are natives and citizens of El Salvador who

entered the United States in May 2014. Soon after, the government initiated

removal proceedings, charging her as removable for being present in the United

States without being admitted or paroled.          Gomez de Sandoval conceded




                                          2
              Case: 17-14226     Date Filed: 07/31/2018   Page: 3 of 12


removability and then applied for asylum, withholding of removal, and protection

under CAT.

      Gomez de Sandoval testified at a hearing before an IJ that she came to the

United States with her daughters to escape extortion demands and threats by the

Mara-18 gang, which operates throughout El Salvador. She had been a restaurant

owner in El Salvador for nearly 20 years. In 2011, in the city of Santa Ana,

members of the Mara-18 gang demanded $150 per month in “rent.” Gomez de

Sandoval refused to pay and instead moved her restaurant to another city, Cara

Sucia. After she opened the restaurant in Cara Sucia, members of the Mara-18

gang on two separate occasions, two weeks apart, demanded $200 per month in

“rent.” The gang members threatened her and her daughters with retaliation—

stating that they “knew where her daughters studied, where they walked”—if she

did not pay. She and her daughters left for the United States soon thereafter. She

testified that she refused to pay extortion money due to her Christian principles.

      The IJ issued an oral decision finding her ineligible for relief from removal.

In a sympathetic ruling, the IJ found that Gomez de Sandoval was a “very hard

working” and “very pleasant lady” who came to the United States “to escape this

constant harassment and criminal activity by the gangs.” “Unfortunately,” the IJ

stated, “that is not an asylum case.”




                                          3
             Case: 17-14226     Date Filed: 07/31/2018   Page: 4 of 12


      While the IJ found that Gomez de Sandoval’s experiences did not rise to the

level of “persecution,” the “real problem” with her claim, in the IJ’s view, was that

she had not shown persecution on account of a statutorily protected ground.

Specifically, the IJ found that she was not a member of a “particular social group”

under the INA because her asserted social group—small business owners who

refuse to pay extortion money—did not meet the BIA’s requirements for

“particular social groups.”     Moreover, the IJ explained, her evidence was

consistent with acts of private violence or criminal activity, which did not

constitute evidence of persecution based on a protected ground. Because she failed

to meet her burden for asylum, the IJ found that she necessarily could not meet the

higher standard for withholding of removal. Finally, the IJ denied CAT relief,

finding no evidence that she would be tortured upon removal by or with the

consent or acquiescence of the Salvadoran government.

      The BIA affirmed the IJ’s decision. The BIA agreed with the IJ that Gomez

de Sandoval was not a member of a “particular social group” under the INA. It

said that her proposed group was not socially distinct, could not be defined with

particularity, and did not possess immutability. The BIA also found unpersuasive

her claim of persecution based on an imputed anti-gang political opinion, stating

that the IJ’s finding that the gang’s motives were criminal in nature was not clearly




                                         4
             Case: 17-14226     Date Filed: 07/31/2018   Page: 5 of 12


erroneous. Finally, the BIA agreed with the IJ’s denial of her CAT application.

Gomez de Sandoval now brings this petition for review.

                                        II.

      We review the BIA’s decision as the final judgment, unless the BIA

expressly adopted the IJ’s decision. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d

1341, 1350 (11th Cir. 2009). Where the BIA agrees with the IJ’s reasoning, we

will review the decisions of both the BIA and the IJ to the extent of the agreement.

Id. Here, because the BIA agreed with the IJ’s reasoning as to the particular social

group’s cognizability, we will review the decisions of both the IJ and the BIA as to

that finding but otherwise review only the BIA’s decision. Id.

      We review de novo, as a question of law, whether an asserted group

qualifies as a particular social group under the INA. Malu v. U.S. Att’y Gen., 764

F.3d 1282, 1286, 1290 (11th Cir. 2014). We review administrative findings of fact

under the substantial-evidence test. Antipova v. U.S. Att’y Gen., 392 F.3d 1259,

1261 (11th Cir. 2004). Under the substantial-evidence test, we must affirm the

BIA’s decision “if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Id. (quotation marks omitted).

A.    Asylum and Withholding of Removal

      The government has the discretion to grant asylum if the applicant

establishes that she is a “refugee.” 8 U.S.C. § 1158(b)(1)(A). A “refugee” is


                                         5
              Case: 17-14226     Date Filed: 07/31/2018    Page: 6 of 12


someone who is unable or unwilling to return to her country of nationality

“because of persecution or a well-founded fear of persecution on account of race,

religion, nationality, membership in a particular social group, or political opinion.”

8 U.S.C. § 1101(a)(42)(A). One of these protected grounds must be “at least one

central reason” for the persecution. 8 U.S.C. § 1158(b)(1)(B)(i).

      Similarly, an applicant for withholding of removal must establish that her

“life or freedom would be threatened in [her] country because of the alien’s race,

religion, nationality, membership in a particular social group, or political opinion.”

8 U.S.C. § 1231(b)(3)(A). The applicant must show that it is more likely than not

that she will be persecuted on account of a protected ground if returned to her

home country. Rodriguez v. U.S. Att’y Gen., 735 F.3d 1302, 1308 (11th Cir. 2013).

      Gomez de Sandoval rests her applications for asylum and withholding of

removal on two protected grounds: (1) membership in a particular social group;

(2) imputed political opinion. Neither is availing.

      A “particular social group” is not defined in the INA, but we have deferred

to the BIA’s formulation of criteria for determining whether a particular group

qualifies. Castillo-Arias v. U.S Att’y Gen., 446 F.3d 1190, 1196 (11th Cir. 2006).

In the BIA’s formulation, a “particular social group” has three defining

characteristics: (1) immutability; (2) social distinction; and (3) and particularity.

See Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 404 (11th Cir. 2016).


                                           6
              Case: 17-14226    Date Filed: 07/31/2018    Page: 7 of 12


      With regard to “immutability,” the group’s members must share a common

characteristic—other than risk of persecution—that is either immutable or

fundamental to their individual conscience or identity. Castillo-Arias, 446 F.3d at

1193–94, 1196–97. The risk of persecution alone does not create a particular

social group within the meaning of the INA. Rodriguez, 735 F.3d at 1310. For a

group to have “social distinction,” according to the BIA, it must be socially distinct

within the society in question—that is, it must be perceived as a group by society

in general, not by the persecutors in particular. Matter of W-G-R-, 26 I. & N. Dec.

208, 215–18 (BIA 2014); Matter of M-E-V-G-, 26 I. & N. Dec. 227, 242 (BIA

2014). Finally, regarding the “particularity” requirement, a proposed group must

“be discrete and have definable boundaries—it must not be amorphous, overbroad,

diffuse, or subjective.” Gonzalez, 820 F.3d at 404 (quoting Matter of W-G-R-, 26

I. & N. Dec. at 214).

      In evaluating persecution based on political opinion, the relevant question is

whether the persecutor is acting because of the victim’s actual or imputed political

opinion. Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437–38 (11th Cir. 2004).

Evidence that is consistent with acts of private violence, or that merely shows that

a person has been the victim of criminal activity, does not constitute evidence of

persecution on account of a statutorily protected ground. Ruiz v. U.S. Att’y Gen.,

440 F.3d 1247, 1258 (11th Cir. 2006).


                                          7
              Case: 17-14226      Date Filed: 07/31/2018    Page: 8 of 12


      Here, the BIA and IJ correctly determined that Gomez de Sandoval is not a

member of a “particular social group” entitled to protection under the INA. Her

proposed social group—variably defined as “small business owners,” “small

business owners who [were] targets of economic extortion,” or “entrepreneurial

individuals who own small business[es], share common socio/political economic

goals, refuse     to pay extortion       money and         are   targets of economic

terrorism/persecution by [the Mara-18 gang]”—lacks the requisite immutability,

social distinction, and particularity.

      On its own, owning a small business is not the type of shared characteristic

that the BIA considers to be immutable or fundamental to identity or conscience.

As the BIA stated in Matter of Acosta, “the internationally accepted concept of

refugee simply does not guarantee an individual the right to work in the job of his

choice.” 19 I. & N. Dec. 211, 234 (BIA 1985) (holding that members of a

Salvadoran taxi cab cooperative had not “shown that the conduct [they] feared was

‘persecution on account of membership in a particular social group’” because they

had the power to change jobs). Because Gomez de Sandoval’s proposed group is

not based on some shared past experience but rather her current choice of

profession, the proposed group lacks immutability. See Melnik v. Sessions, ___

F.3d ___, ___, 2018 WL 2377798, *5 (7th Cir. May 25, 2018) (proposed group of

“business owners targeted for extortion and not protected by the government”


                                           8
              Case: 17-14226     Date Filed: 07/31/2018     Page: 9 of 12


lacked a shared, immutable characteristic); Ochoa v. Gonzales, 406 F.3d 1166,

1171 (9th Cir. 2005) (proposed group of “business owners in Colombia who

rejected demands by narco-traffickers” lacked an “innate characteristic to bond its

members”).

      Other than the characteristic of being “small business owners,” the only

common characteristic of members of the proposed class is that they are targeted

for economic extortion by the Mara-18 gang. But “the risk of persecution alone

does not create a particular social group.” Rodriguez, 735 F.3d at 1310 (quotation

marks omitted).     Put differently, the fact that small business owners may be

convenient targets for extortion is not alone sufficient to show that small business

owners are a “particular social group” within the meaning of the statute. See

Melnik, ___ F.3d at ___, 2018 WL 2377798, *5.

      Additionally, Gomez de Sandoval’s proposed group is too “amorphous,

overbroad, diffuse, or subjective” to meet the particularity requirement. 1          See

Gonzalez, 820 F.3d at 404; see Davila-Mejia v. Mukasey, 531 F.3d 624, 629 (8th

Cir. 2008) (“[U]nder BIA precedent, the term ‘family business owner’ is too

amorphous to adequately describe a social group.”); Ochoa, 406 F.3d at 1171

(holding that Colombian business owners who rejected demands from narcotics


      1
       In this regard, Gomez de Sandoval’s attempt to add the shared characteristic of
“common socio/political economic goals” to her proposed group may narrow the group’s
membership somewhat but does little to correct the fatal indeterminacy of its boundaries.
                                           9
             Case: 17-14226     Date Filed: 07/31/2018    Page: 10 of 12


traffickers are “too broad to qualify as a particularized social group” because

“[t]here is no unifying relationship or characteristic to narrow this diverse and

disconnected group”).     Gomez de Sandoval also presented no evidence that

Salvadoran society perceives small business owners as a socially distinct group.

See Matter of M-E-V-G-, 26 I. & N. Dec. at 240, 242.

      In any case, even if Gomez de Sandoval was a member of a cognizable

social group, the record does not compel a finding of a nexus between any

persecution and either her group membership or an imputed anti-gang or anti-

violence political opinion. Her refusal to pay extortion money alone is not enough

to establish persecution on account of a protected ground. See Sanchez, 392 F.3d

at 438 (“It is not enough to show that she was or will be persecuted or tortured due

to her refusal to cooperate with the guerillas.”); Rivera v. U.S. Att’y Gen., 487 F.3d

815, 822 (11th Cir. 2007) (retaliation for petitioner’s refusal to pay a war tax to the

FARC did not constitute persecution on account of a political opinion). Although

she testified that she refused to pay based on her Christian principles, there is no

evidence that she communicated this reason, or any reason, to the gang members.

Moreover, Gomez de Sandoval’s own documentary evidence indicates that,

unfortunately, almost everyone in El Salvador who has money, not just small

business owners, is subject to extortion by the Mara-18 gang. In sum, substantial

evidence supports the BIA’s finding that the evidence was merely consistent with


                                          10
              Case: 17-14226       Date Filed: 07/31/2018      Page: 11 of 12


the fact that Gomez de Sandoval had been the victim of criminal activity, which is

not evidence of persecution based on a statutorily protected ground. See Ruiz, 440

F.3d at 1258.

       For these reasons, the BIA and IJ did not err in finding that Gomez de

Sandoval was not eligible for asylum or withholding of removal because she failed

to establish that any persecution was on account of her membership in a cognizable

social group or an imputed political opinion. 2

B.     CAT Relief

       An applicant for CAT relief must prove that it is more likely than not that

she would be tortured by, or with the consent or acquiescence of, a public official

or person acting in an official capacity upon return to her country. Najjar v.

Ashcroft, 257 F.3d 1262, 1303 (11th Cir. 2001). Substantial evidence supports the

BIA and IJ’s finding that Gomez de Sandoval was ineligible for CAT protection.

Despite the threats she received, Gomez de Sandoval and her daughters were never

physically harmed, and the record contains evidence that the Salvadoran

government is attempting to fight the gangs.             Therefore, the record does not

compel a finding that Gomez de Sandoval or her daughters will “more likely than




       2
         We need not and do not consider whether Gomez de Sandoval established past or future
persecution, which the BIA did not address in any event. See Seck v. U.S. Att’y Gen., 663 F.3d
1356, 1369 (11th Cir. 2011) (issues not reached by the BIA are not properly before this Court).
                                              11
             Case: 17-14226    Date Filed: 07/31/2018    Page: 12 of 12


not” be tortured with the consent or acquiescence of the government if they were to

return to El Salvador. See Antipova, 392 F.3d at 1261.

      Accordingly, we deny the petition for review.

      PETITION DENIED.




                                        12